      Case 4:20-cv-00514-MW-MAF Document 4 Filed 10/30/20 Page 1 of 5



                                                                       Page 1 of 5

             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


CAROLYN ANN MILLER,

      Plaintiff,

vs.                                           Case No. 4:20cv514-MW-MAF

EBS SECURITY, INC.,
PRINTELLA BUCKHEAD,

     Defendants.
_________________________/


                                  ORDER

      Plaintiff, proceeding pro se, has filed a complaint pursuant to Title VII,

ECF No. 1, and a motion for leave to proceed in forma pauperis, ECF No.

2. Plaintiff’s motion has been reviewed and good cause has been shown.

The motion is granted and Plaintiff is not required to pay the filing fee for

this case.

      Plaintiff’s complaint, ECF No. 1, has also been reviewed. Plaintiff

has properly attached her Notice of Right to Sue letter to the complaint and

it appears this action has been timely filed. However, the complaint does

not contain factual allegations to explain what the Defendants did, or did
      Case 4:20-cv-00514-MW-MAF Document 4 Filed 10/30/20 Page 2 of 5



                                                                        Page 2 of 5

not do. See ECF No. 1 at 4-6. Thus, Plaintiff’s claim is not properly

supported.

      Plaintiff did attach a two-page statement at the end of the complaint

in an effort to provide the factual background of her case. Id. at 13-14.

However, that information is insufficient for two reasons. First, the

statements are not presented in short, numbered paragraphs as required

by Rule 10(b), and as instructed on the complaint form. See ECF No. 1 at

4. Pursuant to Federal Rule of Civil Procedure 10(b), all statements shall

be stated “in numbered paragraphs, each limited as far as practicable to a

single set of circumstances.” Fed. R. Civ. P. 10(b). Because a Defendant

cannot properly respond to Plaintiff’s allegations in that manner, Plaintiff

will be provided another civil rights complaint form so she can file an

amended complaint. When doing so, Plaintiff must present all relevant

factual allegations in short, separately numbered paragraphs.

      Second, Plaintiff’s statement generally explains that she complaint to

Captain Maniquait about treatment from Lt. Deaner. Id. at 13. Plaintiff said

that she believed he was discriminating against her and not treating her

fairly. However, that is a conclusory assertion and is insufficient. When

submitting the amended complaint, Plaintiff must state the facts which

Case No. 4:20cv514-MW-MAF
      Case 4:20-cv-00514-MW-MAF Document 4 Filed 10/30/20 Page 3 of 5



                                                                       Page 3 of 5

demonstrate how Plaintiff was treated differently than other employees

which led her to believe that she was experiencing discrimination.

      In addition, Plaintiff’s statement indicates that she also believes she

was retaliated against for reporting the alleged discrimination. It is unclear

whether Plaintiff intended to also assert a separate claim for retaliation, and

it is not clear that she raised such a claim in the charge that she filed with

the Equal Employment Opportunity Commission. Plaintiff must clarify that

issue in the amended complaint.

      Finally, Plaintiff must also clarify whether she is attempting to bring a

claim against the employer, EBS Security, Inc., or the owner, Printella

Bankhead, or both. Plaintiff listed both Defendants on page one of the

complaint form, but only one Defendant in Section I of the form. Plaintiff

should consider that, in general, the rule in the Eleventh Circuit is that “the

proper method for a plaintiff to recover under Title VII is by suing the

employer, either by naming the supervisory employees as agents of the

employer or by naming the employer directly.” Lewis v. City of Union City,

Georgia, 934 F.3d 1169, 1189 (11th Cir. 2019) (quoting Busby v. City of

Orlando, 931 F.2d 764, 772 (11th Cir. 1991)). Furthermore, it would

appear to be “redundant and unnecessary” for Plaintiff to name both the

Case No. 4:20cv514-MW-MAF
      Case 4:20-cv-00514-MW-MAF Document 4 Filed 10/30/20 Page 4 of 5



                                                                         Page 4 of 5

employer and the owner of the business. Higdon v. Fulton Cty., Georgia,

746 F. App’x 796, 799 (11th Cir. 2018) (citing Busby). Thus, Plaintiff must

consider which Defendant or Defendants is properly named in this case.

      Plaintiff should carefully review the foregoing prior to drafting the

amended complaint. Plaintiff is reminded that she must present a clear

statement of factual allegations which support the claims raised. Plaintiff

must allege facts as legal conclusions of law are insufficient. Plaintiff must

also set forth each allegation in a separately numbered paragraph, as it is

essential that the facts be set out clearly and with sufficient detail. Finally,

Plaintiff is advised that the amended complaint must contain all of the

relevant allegations. Because an amended complaint completely replaces

all previous complaints, claims not raised in the amended complaint are

deemed abandoned. N.D. Fla. Loc. R. 15.1. The amended complaint filed

with the Court must contain Plaintiff’s original signature, but Plaintiff shall

also keep an identical copy for herself. Plaintiff need not file service copies

until instructed to do so by the Court.

      Accordingly, it is ORDERED:

      1. Plaintiff’s motion for leave to proceed in forma pauperis, ECF No.

2, is GRANTED.

Case No. 4:20cv514-MW-MAF
      Case 4:20-cv-00514-MW-MAF Document 4 Filed 10/30/20 Page 5 of 5



                                                                       Page 5 of 5

     2. The Clerk of Court shall forward to Plaintiff another Title VII

complaint form so Plaintiff can comply with this Order.

     3. Plaintiff shall have until November 30, 2020, to file the amended

complaint as explained above.

     4. Failure to comply with this Court Order may result in a

recommendation of dismissal of this action.

     5. Plaintiff must immediately file a notice to the Clerk’s Office in the

event of an address change.

     6. The Clerk of Court shall return this file upon receipt of Plaintiff’s

amended complaint or no later than November 30, 2020.

     DONE AND ORDERED on October 30, 2020.


                                  S/ Martin A. Fitzpatrick
                                  MARTIN A. FITZPATRICK
                                  UNITED STATES MAGISTRATE JUDGE




Case No. 4:20cv514-MW-MAF
